Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 15/357,607 filed 11/21/2016 is in response to applicant’s arguments/remarks and claims amendment. Applicant’s response has been give full consideration. 
Claims Amendment
The claims of the application have been amended in the response filed on 12/28/2020. Claims 1, 3 and 17, have been amended by deleting the limitation “substrate” and the claims now recite “rod, fiber, whisker, or boulder” instead of the previously recited limitation, “where the substrate is a rod, fiber, whisker or boulder”. The status of the claims stand as follows:
Currently amended 		1, 3-4, 7, 17
Canceled 			2
Original			5-6, 9-10, 12-15, 20
Previously presented 		8, 11, 16, 18-19
Claims 1, 3-20 are currently pending in this application. 
Withdrawal of Claim Rejection – 35 USC 103
The rejection of Claim 1, 3, 7-20 rejected under 35 U.S.C. 103 as being unpatentable over Tomimatsu et al. (U.S. Patent 5,595,832 included in information disclosure statement dated 01/10/2018) in view of Toriya et al.
Likewise the rejection of Claim 4-6 rejected under 35 U.S.C. 103 as being unpatentable over Tomimatsu et al. (U.S. Patent 5,595,832 included in information disclosure statement dated 01/10/2018) in view of Toriya et al. (U.S. Patent 4,781,996) and further in view Shin et al. (U.S. PG Publication 2011/0287333) has been overcome by the amendment and is withdrawn.
Upon further consideration a new rejection under 103 over Tomimatsu in view of Jian is made and presented in this Office action. 
Claims Rejection -35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 3, 7, 9-20 rejected under 35 U.S.C. 103 as being unpatentable over Tomimatsu et al. (U.S. Patent 5,595,832 included in information disclosure statement dated 01/10/2018) in view of Jian et al. (U.S. PG Publication 2014/0038081) 

Regarding Claim 1 and 3 Tomimatsu discloses a molten carbonate fuel cell (Tomimatsu col. 2 lines 66-67) comprising an electrolyte body including a porous body (equivalent to the porous ceramic matrix) (Tomimatsu col. 3 lines 3-5), and a molten carbonate salt impregnated in the porous body (Tomimatsu col. 3 lines 4-5) that is considered equivalent to the ceramic matrix.
Tomimatsu discloses the reinforcing material containing at least one short fiber selected from the group consisting of lithium aluminate, lithium zirconate, stabilized zirconia, lithium tantalate, lithium niobate and lithium titanate (Tomimatsu col. 3 lines 30-34).Tomimatsu, 
Jian discloses a ceramic fibrous material 266 having a plurality of entangled fibers 269 having a coating 290 applied thereto covering the surface of the fiber, and the coating 290 may include ceria and zirconia (Jian paragraph 0049). Jian teaches application of the coating 290 to the fiber 269 decreases the compressibility of the ceramic fibrous material 266 thereby creating a harder material with improved mechanical properties (Jian paragraph 0049). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the fiber of Tomimatsu by the teaching of Jian and to have coated it with a film of ceria or zirconia in order to create a harder material with improved mechanical properties as taught by Jian (Jian paragraph 0049). According to the MPEP, Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (MPEP 2143 I F). 
Regarding Claim 7 Tomimatsu discloses the reinforcing structure contains stabilized zirconia (Tomimatsu col. 3 lines 30-34) and modified by the Jian it will include the fiber coated with zirconia. Tomimatsu discloses the fiber having a diameter of 0.5 to 5 µm, and a length of at most 50 µm (Tomimatsu Abstract, Claim 1). These values overlap with the claimed range of average diameter of 1 µm to 50 µm, and an average length of 10 µm to 100 µm. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim
Regarding Claim 9 Tomimatsu discloses an electrolyte body including a porous body containing a retaining material and a rereinforcing material between the pair of electrode (Tomimatsu co. 3 lines 2-6), and the volume ratio of the retaining material to the reinforcing material falls within a range between 5:5 and 9:1 (Tomimatsu Claim 7), wherein the range of the reinforcing material vary from 50 vol% to 10 vol%. This range overlaps with the claimed range of 5 vol% to 30 vol% of the reinforcing structure or material. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff. 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
Regarding Claim 10 the reinforced electrolyte of Tomimatsu includes lithium aluminate particles (Tomimatsu col. 3 lines 23-25) recognized by the application as crack arrestor. Therefore, the lithium aluminate disclosed by Tomimatsu will also have the same properties of acting as crack arrestor as recited in the instant claim because according to the MPEP 2112.01 II, “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658, Fed. Cir. 1990; See MPEP 2112.01 II). Tomimatsu discloses the lithium aluminate is in the form of particles (Tomimatsu col. 3 lines 19-25) considered equivalent to the boulder. Boulder in the claim language is interpreted to be equivalent to particle.
Regarding Claim 11, 13, 14 Tomimatsu discloses the porous body, equivalent to the porous matrix, comprises lithium aluminate (Tomimatsu col. 3 lines 23-25). Tomimatsu also discloses the molten carbonate salts are lithium carbonate, sodium carbonate, potassium 
Regarding Claim 12 Tomimatsu discloses in a specific example the presence of lithium aluminate in volume ratio of 30 vol% (Tomimatsu col. 12 lines 8-13). This value is included in the claimed range of 10 vol% to 50 vol%.
Regarding Claim 15 Tomimatsu discloses a molten carbonate fuel cell (Tomimatsu col. 2 lines 51-52, 57-58; 66-67; coil 4 lines 1) a porous anode, a porous cathode (Tomimatsu col. 3 lines 1, col. 4 line 1, 46-48), and an electrolyte body including a porous body containing a retaining material and a rereinforcing material between the pair of electrode (Tomimatsu co. 3 lines 2-6).
Regarding Claim 16 Tomimatsu discloses molten carbonate fuel cell (Tomimatsu col. 2 lines 51-52, 57-58; 66-67; coil 4 lines 1), porous anode and cathode comprise a porous nickel based alloy (Tomimatsu col. 4 lines 46-48), and in a reinforced electrolyte matrix, the porous ceramic matrix comprises lithium aluminate particles (i.e. powder) (Tomimatsu col. 3 lines 24-25; col. 5 line 1); and the molten carbonate salt comprises lithium carbonate, sodium carbonate, potassium carbonate, or combinations thereof (Tomimatsu ; col. 8 lines 17-21).
Regarding Claim 17 Tomimatsu discloses a method of manufacturing a reinforced electrolyte matrix for a molten carbonate fuel cell (Tomimatsu col. 12 Example 1-2), the method comprising preparing a matrix slurry comprised of a solvent, lithium aluminate powder, carbonate salt, and at least one reinforcing structure (Tomimatsu col. 8 lines 26-41), comprising a reinforcing material containing stabilized zirconia (Tomimatsu col. 3 lines 30-34); the slurry is developed on a carrier sheet (Tomimatsu col. 8 lines 35-37; col. 12 lines 21-22; lines 30-31) equivalent to tape casting the slurry. The casted film is then heated (Tomimatsu col. 12 lines 23-24) equivalent to drying the slurry to form the reinforced electrolyte matrix, wherein the reinforcing structure the 2) do not react with the molten carbonate. Tomimatsu is silent about a method providing fiber coated with the zirconium oxide.
Jian discloses a ceramic fibrous material 266 having a plurality of entangled fibers 269 having a coating 290 applied thereto covering the surface of the fiber, and the coating 290 may include ceria and zirconia (Jian paragraph 0049). Jian teaches application of the coating 290 to the fiber 269 decreases the compressibility of the ceramic fibrous material 266 thereby creating a harder material with improved mechanical properties (Jian paragraph 0049). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the method of forming the fiber of Tomimatsu by the teaching of Jian and to have coated it with a film of ceria or zirconia in order to create a harder material with improved mechanical properties as taught by Jian (Jian paragraph 0049). According to the MPEP Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (MPEP 2143 I F). 
Regarding Claim 18 Tomimatsu discloses an electrolyte body including a porous body containing a retaining material and a rereinforcing material between the pair of electrode (Tomimatsu co. 3 lines 2-6), and the volume ratio of the retaining material to the reinforcing material falls within a range between 5:5 and 9:1 (Tomimatsu Claim 7), wherein the range of the reinforcing material vary from 50 vol% to 10 vol%. This range overlaps with the claimed range of 5 vol% to 30 vol% of the reinforcing structure or material. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim
Regarding Claim 19 Tomimatsu discloses a method of providing a reinforcing structure contains stabilized zirconia (Tomimatsu col. 3 lines 30-34) and modified by the Jian it will include the alumina fiber coated with the zirconia or ceria. Tomimatsu discloses the zirconia having a diameter of 0.5 to 5 µm, and a length of at most 50 µm (Tomimatsu Abstract, Claim 1). These values overlap with the claimed range of average diameter of 1 µm to 50 µm, and an average length of 10 µm to 100 µm. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff. 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
Regarding Claim 20 the reinforced electrolyte of Tomimatsu includes lithium aluminate particles (Tomimatsu col. 3 lines 23-25) recognized by the application as crack arrestor and Tomimatsu provides for a method of including such material (a crack arrestor) in the electrolyte. Therefore, the lithium aluminate disclosed by Tomimatsu will also have the same properties of acting as crack arrestor as recited in the instant claim because according to the MPEP 2112.01 II, “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present." (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658, Fed. Cir. 1990; See MPEP 2112.01 II). Tomimatsu discloses the lithium aluminate is in the form of particles (Tomimatsu col. 3, lines 19-25) considered equivalent to the boulder. Boulder in the claim language is interpreted to be equivalent to particle.

Claim 4-6 rejected under 35 U.S.C. 103 as being unpatentable over Tomimatsu et al. (U.S. Patent 5,595,832 included in information disclosure statement dated 01/10/2018) in view of Jian et al. (U.S. PG Publication 2014/0038081) and further in view Shin et al. (U.S. PG Publication 2011/0287333).

The discussion of Tomimatsu and Jian as applied to Claim 1 above is fully incorporated here and is relied upon for the limitation of the claims in this section.
Regarding Claim 4 Tomimatsu and Jian are silent about an alumina-zirconia boulder included in the reinforcing structure. Shin discloses an electrolyte-impregnated, reinforced matrix for molten carbonate fuel cells and a manufacturing method thereof (Shin paragraph 0001), wherein electrolyte powder and reinforcing particles are added to slurry during a process of manufacturing a matrix for a molten carbonate fuel cell stack so as to reinforce the matrix, thereby improving the mechanical stability of the stack, and a matrix manufactured therefrom (Shin paragraph 0001, 0007, 0016), wherein the matrix includes lithium aluminate and the reinforcing particles (Shin paragraph 0016). The reinforcing particles comprise of metal oxides such as alumina (AI2O3) and zirconium oxide (ZrO2) (Shin Claim 8, paragraph 0043) and combinations of two or more (Shin Claim 8) considered equivalent to the eutectic ceramic material including alumina and zirconia. Shin teaches the reinforcing particles reinforce the electrolyte matrix thereby improving the mechanical stability of the fuel cell stack (Shin paragraph 0001).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the reinforced electrolyte matrix of Tomimatsu as modified by Jian by the disclosure of Shin and included an alumina-zirconia ceramic material as reinforcing particles to reinforce the electrolyte matrix thereby 
Regarding Claim 5 Shin is silent about the wt% of the alumina (Al2O3) and zirconium oxide (ZrO2) constituting the alumina-zirconia boulder. Shin discloses the electrolyte powder and reinforcing particles are added to slurry during a process of manufacturing a matrix for a molten carbonate fuel cell stack so as to reinforce the matrix, thereby improving the mechanical stability of the stack, and a matrix manufactured therefrom (Shin paragraph 0001, 0007, 0016), wherein the reinforcing particles comprise of metal oxides such as alumina (AI2O3) and zirconium oxide (ZrO2) (Shin Claim 8, paragraph 0043) and combinations of two or more (Shin Claim 8). Shin teaches the metal oxides affect the mechanical stability of the stack. The amount of the metal oxide added is therefore a result effective variable. Therefore, it would have been obvious to one of ordinary skill in the art to have optimized such a ratio by routine experimentation to obtain the reinforced electrolyte with optimum strength, because the composition ratio of the reinforcing particles and the other components of the reinforced electrolyte can be varied according to the teaching of Shin (Shin paragraph 0020), thus being recognized as a result effective variable, which can be optimized by routine experimentation. According to the MPEP, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation “In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II A.
Regarding Claim 6 Shin discloses in one particular working example the particle size of the alumina (AI2O3) is 10 µm and the particle size of zirconia (Zr02) is 20 µm (Shin prima facie case of obviousness exists, in re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff. 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Tomimatsu et al. (U.S. Patent 5,595,832 included in information disclosure statement dated 01/10/2018) in view of Jian et al. (U.S. PG Publication 0038081) and further in view of Chang (U.S. PG Publication 2005/0136188)
 
The discussion of Tomimatsu and Jian as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 8 Tomimatsu discloses the reinforcing material containing at least one short fiber selected from the group consisting of lithium aluminate (Tomimatsu col. 3 lines 30-34). Tomimatsu is silent about the reinforcing structure is yttria-coated alumina fiber. Jian discloses a ceramic fibrous material 266 having a plurality of entangled fibers 269 having a coating 290 applied thereto covering the surface of the fiber, and the coating 290 may include ceria and zirconia (Jian paragraph 0049) and Jian is also silent the reinforcing structure is yttria-coated alumina fiber. 
Change discloses yttria-containing coatings of ceramic components are wear resistant with respect to physical and/or chemical attack by corrosive gases and plasmas (Change paragraph 0016) and the ceramic can be alumina (Change paragraph 0019). Therefore, according to the teaching of Change alumina coated with yttria is wear resistant (Change paragraph 0016). .

Response to Argument
Applicant traverses the previously presented rejection of Claims 1, 3, and 7-20 under § 103 over Tomimatsu (U.S. Patent No. 5,595,832) in view of Toriya (U.S. Patent No. 4,781,996), and of the dependent Claims 4-6 also under  103 over Tomimatsu and Toriya and further in view of Shin (U.S. PG Pub 2011/0287333. Applicant notes that claims 1 and 17 have been amended and that the previously applied references of Tomimatsu and Toriya fail to disclose, teach or suggest the recited reinforcing structure (Remarks page 6-7). Examiner agrees that the combined teaching of Tomimatsu and Toriya do not meet all the limitations of the amended claims. Therefore, as noted above in this Office Action the rejection has been withdrawn. However, upon further consideration and search a new rejection under §103 over Tomimatsu and Jian is made and presented in this Office Action. 
Newly applied reference of Jian discloses a ceramic fibrous material having a plurality of fibers having a ceria or zirconia coating applied thereto covering the surface of the fiber (Jian paragraph 0049) wherein the application of the coating to the fiber decreases the compressibility of the ceramic fibrous material thereby creating a harder material with improved mechanical 
Therefore, the combined teaching of Tomimatsu and Jian renders the claimed reinforced electrolyte matrix obvious. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR M KEKIA/Examiner, Art Unit 1722           

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722